
	

113 HR 135 IH: Natomas Basin Flood Protection Improvements Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 135
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize improvements to flood damage reduction
		  facilities adjacent to the American and Sacramento Rivers near Sacramento,
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natomas Basin Flood Protection
			 Improvements Act of 2013.
		2.Project Modification,
			 American and Sacramento Rivers, California
			(a)In
			 generalThe project for flood
			 damage reduction, American and Sacramento Rivers, California, authorized by
			 section 101(a)(1) of the Water Resources Development Act of 1996 (Public Law
			 104–303; 110 Stat. 3662), and modified by section 366 of the Water Resources
			 Development Act of 1999 (Public Law 106–53; 113 Stat. 319), section 129 of the
			 Energy and Water Development Appropriations Act, 2004 (Public Law 108–137; 117
			 Stat. 1839), and section 130 of the Energy and Water Development and Related
			 Agencies Appropriations Act, 2008 (Division C of Public Law 110–161; 121 Stat.
			 1947), is further modified to authorize the Secretary of the Army to construct
			 improvements to flood damage reduction facilities adjacent to the American and
			 Sacramento Rivers in the vicinity of Sacramento, California, substantially in
			 accordance with the report of the Chief of Engineers entitled American
			 River Watershed (Common Features) Project, Natomas Basin, Sacramento and Sutter
			 Counties, California, dated December 30, 2010, at an estimated total
			 cost of $1,389,500,000, with an estimated Federal cost of $921,200,000 and an
			 estimated non-Federal cost of $468,300,000.
			(b)Credit for
			 non-Federal work
				(1)In
			 generalThe non-Federal
			 interest shall receive credit for expenses and in-kind contributions incurred
			 by the non-Federal interest for planning, design, and construction of the
			 project and acquisition of lands, easements, rights-of-way, relocations, and
			 dredged material disposal areas for the project.
				(2)Application of
			 creditSuch credit shall be applied toward the non-Federal share
			 of—
					(A)the project;
			 or
					(B)any other project
			 for which the non-Federal interest has entered into a cost-sharing agreement
			 with the Secretary.
					(3)Limitation on
			 statutory constructionNothing in this subsection may be
			 construed to limit the ability of the non-Federal interest to pursue credit or
			 reimbursement for work performed by the non-Federal interest in connection with
			 the project under any other authority, rule, or procedure, including section
			 104 of the Water Resources Development Act of 1986 (33 U.S.C. 2214).
				
